DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending and will be examined in the U.S. non-provisional application.  

Drawings
Figures 12 and 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (“related art”, ¶s 0031 and 0032).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				fixed scroll provided with the at least one guide groove and the orbiting scroll provided with the at least one self-rotation prevention member (Claim 1, lines 12-14 and Claim 20) (applicants’ drawings only show the embodiment of the orbiting scroll provided with the at least one guide groove and the fixed scroll provided with the self-rotation prevention member).  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because
			the structure of the lateral wall 155 (¶ 0049, line 1) as depicted at the top of Fig. 2 is shown as a different structure in each of Figs. 3 and 4 which is confusing to a reader of the specification.
			The reference numeral 190 is used two times in Fig. 3 to label the same structure (for ease of understanding the drawing one of the 190 reference numerals should depict the inner seal as shown in Fig. 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	SCROLL COMPRESSOR CONTAINING SCROLL SELF-ROTATION PREVENTION ARRANGEMENT

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 15
	The element “a pair of back-pressure chambers” (Claim 15, lines 1 and 2) makes the claim indefinite in that it is not understood how this element relates to the element “a back-pressure chamber” (Claim 12, line 1) and/or the elements of Applicants’ scroll compressor previously recited in Claim 1.  One way to obviate this rejection is to recite an element ‘at least one back-pressure chamber’ in Claim 12 and further recite in Claim 15 that the at least one back-pressure contains a pair of back-pressure chambers in Claim 15.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH11241691A (Nakajima et al.; published on September 7, 1999) (NAKAJIMA) (the citations below are taken from an English Machine Translation of JPH11241691A which is provided for Applicants’ convenience).    
In reference to Claim 1, NAKAJIMA discloses:
		A scroll compressor (title, ¶ 0001, single figure), comprising: 
			a casing (main housing 1 + cover plate 15, in combination, ¶ 0017, line 2 and ¶ 0024, line 4) having a sealed inner space (the sealed space internal to housing and plate structures 1 and 15), 
			a fixed scroll (fixed scroll 11, ¶ 0019, line 2) disposed in the inner space of the casing (1+15, in combination); 
			an orbiting scroll (orbiting scroll 9, ¶ 0023, line 2) coupled to the fixed scroll (11) to form a compression chamber (working chamber 17, ¶ 0023, line 2) and configured to orbit with respect to the fixed scroll (11); and 
			a main frame (housing 7, ¶ 0020, last line) configured to support the orbiting scroll (9), wherein the orbiting scroll (9), comprises: 
				an orbiting wrap (orbiting spiral blade 9f, ¶ 0027, line 2) engaged with the fixed scroll (11) to form the compression chamber (17); 
				an orbiting head plate (end plate portion 9d, ¶ 0018, line 4) disposed between the orbiting wrap (9f) and the main frame (7), wherein the orbiting scroll (11) is provided with at least one guide groove (the circular hole element 9h as formed in the orbiting scroll would be a groove represented as a depression having an open end at the external surface of the orbiting scroll so as to ensure the inner space remains sealed, ¶ 0019, last three lines), the fixed scroll (11) is provided with at least one self-rotation prevention member (detent pin 10, ¶ 0019, line 1) which is inserted into the at least one guide groove (9h as positioned in the orbiting scroll 11, ¶ 0019, last three lines) such that the at least one self-rotation prevention member (10) revolves (the detent pin is described as “whirl-stop pin” which provides indication that the detent pin revolves within groove 10, English Abstract, lines 9 and 10) in the at least one guide hole (9h).	
	In reference to Claim 2, NAKAJIMA further discloses that the at least one guide groove (9h as positioned in the orbiting scroll 11, ¶ 0019, last three lines) is formed on a first surface of the orbiting head plate (9d) from which the orbiting wrap (9f) protrudes (¶ 0019, last four lines).
	In reference to Claim 3, NAKAJIMA also discloses that the at least one guide groove (9h as positioned in the orbiting scroll 11, ¶ 0019, last three lines) is concave (in a radial cross section 9h is circular, and as such, a circular profile has concave portions) and formed on a first surface of the orbiting head plate (end plate portion 9d, ¶ 0018, line 4), which faces the fixed scroll (11), and wherein the at least one self-rotation prevention member (10) is installed at the fixed scroll (11) and protrudes towards the at least one guide groove (9h).
	In reference to Claim 4, NAKAJIMA further discloses that at least one guide groove comprises a plurality of guide grooves (upper 9h, lower 9h, single figure) spaced a predetermined distance apart (180 degrees apart) along a circumferential direction of the orbiting head plate (9d), and wherein a plurality of self-rotation prevention members (upper 10, lower 10) is spaced a same distance apart as the plurality of guide grooves (upper 9h, lower 9h) in the same direction as the plurality of guide grooves (upper 9h, lower 9h).
	In reference to Claim 6, NAKAJIMA also discloses that the orbiting wrap is disposed between a center of the orbiting head plate (9d, single figure) and an outer circumferential surface of the orbiting head plate (9d) in a radial direction thereof while protruding from the first surface of the orbiting head plate (9d), wherein the at least one guide groove (9h in orbiting scroll 9) is disposed between the orbiting wrap (9f) and the outer circumferential surface of the orbiting head plate (9d), and wherein the at least one self-rotation prevention member (10) is disposed at a position at which at least a portion of the at least one self-rotation prevention member (10) is inserted into the at least one guide groove (9h).
	In reference to Claim 7, NAKAJIMA further discloses that at least one concave installation groove is formed on the fixed scroll (11, single figure), and wherein at least a portion of the at least one self-rotation prevention member (10) is coupled to the at least one installation groove (¶ 0019, last four lines) to protrude towards the at least one guide groove (9d).
	In reference to Claim 8, NAKAJIMA also discloses that the fixed scroll (11) comprises a fixed head plate (the structure crossed by the lead line of reference numeral 10, single figure) disposed to face the orbiting head plate (9d), and a fixed wrap (11f, single figure) disposed between the orbiting head plate (9d) and the fixed head plate and engaged with the orbiting wrap (9f) to form the compression chamber (12), and wherein the fixed wrap (11f) and the at least one installation groove (¶ 0019, last four lines) are formed on a surface that faces the orbiting head plate (9d).
	In reference to Claim 9, NAKAJIMA further discloses that the at least one self-rotation prevention member (10, single figure) has a length longer than a depth of the at least one installation groove and shorter than a distance between mutually facing bottoms (see single figure) of the at least one guide groove (9h) and the at least one installation groove (¶ 0019, last four lines).
	In reference to Claim 10, NAKAJIMA also discloses that the at least one self-rotation prevention member (10) has a pin shape (“detent pin”, ¶ 0019, line 1) having a predetermined diameter, and wherein the at least one guide groove (9h) is a circular groove having a diameter larger than the diameter of the at least one self-rotation prevention member (10, single figure).
	In reference to Claim 12, NAKAJIMA further discloses that a back-pressure chamber (back pressure chamber 7a, ¶ 0022, line 1, single figure) that communicates with the compression chamber (“discharge pressure or the like”, ¶ 0024, lines 4-6) the discharge pressure is a pressure generated in the compassion chamber that is output to a discharge chamber 14 during operation of the scroll compressor, and as such, the back-pressure chamber 7a has fluid communication with the compression chamber) is formed at a side of the main frame (7), which faces the orbiting scroll (9).
	In reference to Claim 13, NAKAJIMA also discloses that the main frame, comprises: 
		a first supporter (A, Examiner’s ANNOTATED Single Figure of NAKAJIMA) disposed to face a surface of the orbiting head plate (9d) and configured to support the orbiting scroll (11); and 
		a second supporter (B, Examiner’s ANNOTATED Single Figure of NAKAJIMA) disposed outwards in a radial direction of the first supporter (A) and coupled to the fixed scroll (11), and wherein the back-pressure chamber (7a) is concave (scroll compressor is circular (the end plate portion of the orbiting scroll has a diameter which is a circular shape and which has concave portions and the back-pressure chamber would be similarly shaped, ¶ 0006, last two lines, single figure) and is formed at the first supporter (A).

    PNG
    media_image1.png
    248
    304
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Single Figure of NAKAJIMA 

	In reference to Claim 14, NAKAJIMA further discloses that the back-pressure chamber (7a, single figure) is formed on a surface of the first supporter (surface of A, Examiner’s ANNOTATED Single Figure of NAKAJIMA), which faces the orbiting head plate (9d), is concave in a direction away from the orbiting head plate (at the bottom of 7a along the edge of 7d is a direction away from the orbiting head plate 9d and is still concave shape at the bottom of 7a), and is formed as a ring that surrounds a center of the first supporter in a radial direction thereof (see single figure).
	In reference to Claim 15, NAKAJIMA also discloses that a pair of back-pressure chambers (7a is a first back-pressure chamber and the space radially outbound from structure 9c in fluid connection with 7a is a second back-pressure chamber) is disposed in a concentric circle shape (the end plate portion of the orbiting scroll has a diameter which is a circular shape and these pair of back pressure chambers would be similarly shaped, single figure).
	In reference to Claim 19, NAKAJIMA further discloses that the fixed wrap (11f) protrudes from the fixed head plate (11d) towards the orbiting head plate (9d, single figure), wherein the at least one self-rotation prevention member (10) protrudes in a same direction as a direction in which the fixed wrap (11f) protrudes on a same surface on which the fixed wrap (11f) is formed while installed at the fixed head plate (11d), wherein the orbiting wrap (9f) protrudes from the orbiting wrap (9f) towards the fixed head plate (11d), wherein the at least one guide groove (9h) is formed on a same surface on which the orbiting wrap (9f) is formed (¶ 0019, last four lines) and is disposed to face the at least one self-rotation prevention member (10) while formed on the orbiting head plate (9d), wherein the at least one guide groove (9h) is disposed between the orbiting wrap (9f) and an outer circumferential surface of the orbiting head plate (9d), and wherein the at least one self-rotation prevention member (10) is disposed at a position at which at least a portion of the at least one self-rotation prevention member (10) is inserted into the at least one guide groove (9h) while disposed between the fixed wrap (11f) and an outer circumferential surface of the fixed head plate (11d).
	In reference to Claim 20, NAKAJIMA discloses:
		A scroll compressor (title, ¶ 0001, single figure), comprising: 
			a casing (main housing 1 + cover plate 15, in combination, ¶ 0017, line 2 and ¶ 0024, line 4) having a sealed inner space (the sealed space internal to housing and plate structures 1 and 15), 
			a first scroll (fixed scroll 11, ¶ 0019, line 2) disposed in the inner space of the casing (1+15, in combination); 
			a second scroll (orbiting scroll 9, ¶ 0023, line 2) coupled to the first scroll (11) to form a compression chamber (working chamber 17, ¶ 0023, line 2) and configured to orbit with respect to the first scroll (11); and 
			a main frame (housing 7, ¶ 0020, last line) configured to support the second scroll (9), wherein the second scroll (9), comprises: 
				a wrap (orbiting spiral blade 9f, ¶ 0027, line 2) engaged with a wrap of the first scroll (11) to form the compression chamber (17); 
				a head plate (end plate portion 9d, ¶ 0018, line 4) disposed between the wrap (fixed spiral blade 11f, ¶ 0024, line 1) of the second scroll (9) and the main frame (7), wherein the first scroll (11) is provided with at least one guide groove (the circular hole element 9h as formed in the fixed scroll would be a groove represented as a depression having an open end at the external surface of the fixed scroll so as to ensure the inner space remains sealed, ¶ 0019, last three lines), the second scroll (9) is provided with at least one pin (detent pin 10, ¶ 0019, line 1) configured to be inserted into and revolve (the detent pin is described as “whirl-stop pin” which provides indication that the detent pin revolves within groove 10, English Abstract, lines 9 and 10) within the at least one guide groove (9h has located in the first scroll).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR2002-0067729A (Kim et al.; published on August 24, 2002) (KIM) in view of US2018/0087508 (Tsubai et al.; published on March 29, 2018 (TSUBAI) (the citations below are taken from an English Machine Translation of KR2002-0067729A and/or the Derwent English Abstract of KR2002-0067729A which are each provided for Applicants’ convenience).    
	
	In reference to Claim 1, KIM discloses:  
		A scroll compressor (title, English Abstract, Figs. 1-9), comprising: 
			a fixed scroll (fixed scroll 1, ¶ 0044, line 2, Fig. 9) disposed in the inner space (space that contains 1 and 200); 
			an orbiting scroll (orbiting scroll 200, ¶ 0044, line 2) coupled to the fixed scroll (1) to form a compression chamber (compression spaces P1, P2 of a compression chamber, ¶ 0020, line 4 and ¶ 0037, line 4, Figs. 1 and 9) and configured to orbit (¶ 0021, line 1) with respect to the fixed scroll (1); and 
			a main frame (main frame 100, ¶ 0044, lines 1 and 2) configured to support the orbiting scroll (200), wherein the orbiting scroll (200), comprises: 
			an orbiting wrap (orbiting lap 200a, ¶ 0037, line 3, Fig. 9) engaged with the fixed scroll (1) to form the compression chamber (¶ 0037, line 4); 
			an orbiting head plate (structure at the end of the lead line of reference numeral 200, Fig. 9) disposed between the orbiting wrap (200a) and the main frame (100), wherein the fixed scroll (1) is provided with at least one guide groove (second rotation groove 1d, ¶ 0045, line 2), the orbiting scroll (200) is provided with at least one self-rotation prevention member (eccentric portion 312, ¶ 0045, line 3) which is inserted into the at least one guide groove (1d) such that the at least one self-rotation prevention member (312) revolves (¶ 0046, last two (2) lines) in the at least one guide groove (1d). 
KIM does not explicitly teach that the scroll compressor has a casing having the sealed inner space.  TSUBAI teaches a scroll compressor (10, title, Abstract, ¶ 0013, Figs. 1-6) that includes a casing (housing assembly 11, ¶ 0014, line 2) having a sealed inner space with a fixed scroll (fixed scroll 30, ¶ 0017, line 2) disposed in the inner space (¶ 0016, lines 1-6).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to have a casing having a sealed inner space with a fixed scroll disposed in the inner space and incorporate this casing feature into KIM’s scroll compressor for the benefits of having a scroll compressor arrangement that efficiently houses the components internal to the housing assembly that effectively operates to compresses gas (¶ 0014).   
	In reference to Claim 20, KIM discloses:  	
		A scroll compressor (title, English Abstract, Figs. 1-9), comprising: 
			a first scroll (fixed scroll 1, ¶ 0044, line 2, Fig. 9) disposed in the inner space (space that contains 1 and 200); 
			a second scroll (orbiting scroll 200, ¶ 0044, line 2) coupled to the first scroll (1) to form a compression chamber (compression spaces P1, P2 of a compression chamber, ¶ 0020, line 4 and ¶ 0037, line 4, Figs. 1 and 9)  and configured to orbit (¶ 0021, line 1) with respect to the first scroll (1); and 
			a main frame (main frame 100, ¶ 0044, lines 1 and 2) configured to support the second scroll (200), wherein the second scroll (200), comprises: 
				a wrap (orbiting lap 200a, ¶ 0037, line 3, Fig. 9) engaged with a wrap (lap 1a, ¶ 0020, lines 3 and 4, Fig. 9) of the first scroll (1) to form the compression chamber (includes P1, P2); 
				a head plate (structure at the end of the lead line of reference numeral 200, Fig. 9) disposed between the wrap (200a) of the second scroll (200) and the main frame (100), wherein one of the first scroll (1) is provided with at least one guide groove (second rotation groove 1d, ¶ 0045, line 2), the second scroll (200) is provided with at least one pin (eccentric portion 312, ¶ 0045, line 3) configured to be inserted into and revolve (¶ 0046, last two (2) lines) within the at least one guide groove (1d). 
KIM does not explicitly teach that the scroll compressor has a casing having the sealed inner space.  TSUBAI teaches a scroll compressor (10, title, Abstract, ¶ 0013, Figs. 1-6) that includes a casing (housing assembly 11, ¶ 0014, line 2) having a sealed inner space with a fixed scroll (fixed scroll 30, ¶ 0017, line 2) disposed in the inner space (¶ 0016, lines 1-6).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a casing having a sealed inner space with a fixed scroll disposed in the inner space and incorporate this casing feature into KIM’s scroll compressor for the benefits of having a scroll compressor arrangement that efficiently houses the components internal to the housing assembly that effectively operates to compresses gas (¶ 0014).   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA.
	In reference to Claim 5, while NAKAJIMA further discloses that the at least one guide groove comprises guide grooves disposed at the orbiting head plate, and wherein a same number of self-rotation prevention members as the guide grooves is installed at the fixed scroll, NAKAJIMA does not explicitly call/is silent about having four to six guide grooves.  The PHOSITA would understand that a specific number of guide grooves, specifically four to six guide grooves with a corresponding number of self-rotation prevention members, can be employed based on design choice dependent on the requirements of the scroll compressor and its application of need.
	It would be obvious to the PHOSITA before the effective filing date of the invention to select a greater number of guide grooves for a same number of self-rotation prevention members, such as specifically four to six guide grooves, disposed at the orbiting head plate for at least the benefit of constructing a robust scroll compressor effective to compress a refrigerant as expressly described by NAKAJIMA (paragraph 0001) dependent on the requirements of the scroll compressor and its application of need.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA in view of KIM.
	In reference to Claim 11, NAKAJIMA does not teach a ring.  KIM teaches an apparatus for protecting rotation of a scroll compressor (English Abstract, Figs. 1-9) that includes anti-rotation parts (300, Fig. 9) that includes a ring (second roller 320, ¶ 0046, line 1) inserted into the at least one guide groove (1d), and wherein the at least one self-rotation prevention member (300) revolves in the ring (320) in contact with an inner circumferential surface of the ring (320, ¶s 0044-0047, especially ¶ 0046).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a ring construction as taught by KIM and incorporate this feature into NAKAJIMA’s scroll compressor for at least the benefit of having an alternative construction of the at least one self-rotation prevention member/at least one guide groove that is still effective for the at least one self-rotation prevention member to revolve with the at least one guide groove while protecting rotation of the orbiting scroll member as expressly described by KIM (title and ¶ 0048).  
	
Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA in view of US2003/0000238 (Uchida et al.; issued on January 2, 2003) (UCHIDA).
	In reference to Claim 16, NAKAJIMA does not teach a seal member.  UCHIDA teaches a scroll compressor (title, Abstract, Figs. 1-35 that further comprises a sealing member (21, the various embodiments of a seal member in Figs. 1-35) disposed between the orbiting scroll (includes orbital end plate 6a, ¶ 0076, line 4, Fig. 9) and the main frame (middle housing 13, ¶ 0068, line 6) and installed at the back-pressure chamber (ring-shaped backpressure chamber 19).
	I would be obvious to the PHOSITA before the effective filing date of the invention to utilize a seal member in the back pressure chamber between the orbiting scroll and the main frame as taught by NAKAJIMA and incorporate such a sealing member in to the back pressure chamber of NAKAJIMA’s scroll compressor for the benefit of having an improved high sealing effect for the back pressure chamber while suppressing mechanical loss during scroll compressor operation as expressly described by UCHIDA (Abstract, last six lines).    
	In reference to Claims 17 and 18, NAKAJIMA does not teach a seal member and features associated therewith.  UCHIDA teaches a scroll compressor (title, Abstract, Figs. 1-35 that further comprises a sealing member (see the numerous sealing member embodiments of a seal member in a back pressure chamber in Figs. 1-35).  The sealing member comprises a contactor disposed between the orbiting head plate and the back-pressure chamber to come into contact with a surface of the orbiting head plate (see for example the embodiment of Fig. 9, the left and right surfaces associated with 212 and 211 of 21); and a supporter (bridge 213, Fig. 9) at least partially inserted into the back-pressure chamber (19) and connected to the contactor (left and right surfaces associated with 212 and 211 of 21, Claim 17).  The supporter (213) is a surface that extends in a direction that connects the orbiting head plate (includes 6a) and the back-pressure chamber (19, via the various surfaces of sealing member 21), and the contactor (212, 211) is a surface that extends in parallel with the surface of the orbiting head plate (see Fig. 9, Claim 18).
	I would be obvious to the PHOSITA before the effective filing date of the invention to utilize a seal member that has a contactor and supporter where the supporter is a surface that extends in a direction that connects the orbiting head plate and the back-pressure chamber, and the contactor is a surface that extends in parallel with the surface of the orbiting head plate as taught by NAKAJIMA and incorporate such a sealing member in to the back pressure chamber of NAKAJIMA’s scroll compressor for the benefit of having a robustly constructed seal member that provides a high contact pressure so as to ensure an improved high sealing effect for the back pressure chamber while suppressing mechanical loss during scroll compressor operation as expressly described by UCHIDA (Abstract, last six lines).    

	

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US20010048886 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.    

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday January 18, 2022

/Mary Davis/Primary Examiner, Art Unit 3746